EXHIBIT 10.16

 

[tihc_ex1016001.jpg]

 

CONFIDENTIAL

 

LBData, LLC

 



 

Re:

Joint Venture Transaction

 



Dear LB Data, LLC:

 

The purpose of this letter of intent ("Letter") is to set forth certain
agreements between Titanium Healthcare, Inc.,a Nevada corporation ("Titanium"),
LBData, LLC, a Texas limited liability company ("LBDATA"), Wave Quantum, LLC, a
Texas limited liability company or ("Wave Quantum"), and a to-be-formed joint
venture called "Elluminance LLC", a Texas limited liability company or
("Elluminance"), with respect to the business combination of certain
capabilities of Titanium, Wave Quantum, and LBDATA into a mutually owned entity
Elluminance (the "Joint Venture" or "JV"), on the terms and subject to the
conditions set forth below.

 

The following paragraphs reflect our understanding of the matters described in
them. This Letter constitutes a complete statement of, or a legally binding or
enforceable agreement or commitment on the part of, Titanium and LBDATA
(collectively "Party" or "Parties") with respect to the matters described
herein. This Letter imposes on Parties an enforceable duty or obligation to form
an operating company Elluminance; for Titanium to make an initial $250,000 loan
to be used for general business purposes; a duty for Parties to use best efforts
to raise capital ("Capital Raise") between now and closing ("Closing"); upon
Closing for Titanium to contribute $10 million of capital for use by
Elluminance; upon Closing for LBDATA to contribute its developed business
processes, intellectual property, customer contracts, and customer contacts, and
upon Closing for Barry Hutt, Darren Schmidt, and Lothar Wenzel to enter into
employment agreements ("Employment Agreements") with Elluminance and Titanium.

 



1.

Formation of Elluminance.



 

(a)

Upon execution of this Letter, Parties shall immediately commence activities to
form Elluminance on the terms and subject to the conditions set forth on Exhibit
A, "Company Operating Agreement and Key Terms".

 (b)

Any governance and formation matters not contemplated in Exhibit A, shall be
resolved by the board of directors ("Board") of Elluminance on the terms and
subject to the conditions set forth on Exhibit B, "Elluminance Business Plan".

 

 1

 

 

2.

Capital Raise.

 



(a)

Upon execution of this Letter, Parties shall immediately commence activities to
raise $10 million of capital for general business purposes of Elluminance. The
Capital Raise shall be on the terms and subject to the conditions set forth on
Exhibit C "Capital Raise – General Terms."

 (b)

Upon execution of this Letter, Titanium will issue a $250,000 initial capital
contribution to ELLUMINANCE to fund its general business expenses until Closing.
At the time of Closing the contribution will be added to Titanium's capital
contribution. In the event capital raising activities are not successful and no
Closing occurs, the capital contribution shall be converted to a loan which may
be (i) paid in full without any penalty of prepayment or (ii) repaid from 50% of
each dollar of earnings before interest, taxes, depreciation and amortization
("EBITDA") (measured on U.S. GAAP basis) along with 6% annualized interest
thereon, from any entity which any member of LBData is a controlling member or
controlling shareholder.

 (c)

From the date hereof until the Closing, Parties shall continue to operate as if
each is already a joint venturer with the other. Each Party shall operate their
businesses in accordance with reasonable business practices and in the ordinary
course and neither Party may sell, encumber, or otherwise impair any of its
material assets which might infringe on the viability or success of the Joint
Venture, without the prior written consent of the other Party.



 

3.

Closing. Closing shall occur on the earliest date which all of the conditions
set forth on Exhibit D "Conditions to Closing". From the date of this Letter
until Closing shall be referred to herein as the ("Fundraising Period").

4.

No Outside Securities Trading. LBDATA acknowledges that Titanium is a public
entity and that either (i) the dissemination of information concerning the
Letter, or (ii) the trading in Titanium's stock by any party to this Letter or
by any party receiving information concerning this Joint Venture, from any party
to this Letter prior to the proper public release or announcement of the Joint
Venture with any party, except Titanium, could result in a violation of the
SEC's insider trading regulations. Accordingly, LBDATA shall refrain from
disseminating any such information or engaging in such trading. In addition,
LBDATA acknowledges that Titanium is subject to SEC Regulation Fair Disclosure
("Reg FD") which requires the fair and timely dissemination of material
information. LBDATA, therefore, acknowledges that the dissemination of
information concerning this Letter and/or the Joint Venture without Titanium's
express written permission may trigger Titanium's reporting obligations under
Reg FD.

 





 2

 

 

5.

Pre-Approval of Public Announcements. Except as may be otherwise required by
law, Titanium shall provide LBDATA at least 24 hours prior notice of any news
release or announcement concerning this Letter and/or the Joint Venture, or any
information including Elluminance, LBDATA, or their technology, and shall be
afforded an opportunity to address any comments, questions, or concerns. After
commencement and funding Elluminance's operations, this shall be effected
through the Board of Elluminance reviewing any and all public announcements.

6.

Access. Subject to the terms set forth in Paragraph 9 below relating to
confidentiality and certain other matters, Titanium and LBDATA will afford one
another's employees, accountants, legal counsel, potential investors, and other
authorized representatives all reasonable opportunity and access during normal
business hours to inspect, investigate assets, contracts, intellectual property,
scientific technologies, operations, and business before the Closing. Titanium
and LBDATA will conduct their inquiries in a reasonable manner during regular
business hours.

7.

Exclusive Dealing. LBDATA agrees that from the date of this letter it will
refrain from negotiating with any other party in respect of the disposition of
any part of its intellectual property or material assets. Similarly, LBDATA will
refrain from any and all capital raising efforts except for those contemplated
by this Letter with regards to this Joint Venture and specifically coordinated
with Titanium. Any potential capital sources must be referred to Titanium and
flow through the process described in Exhibit C "Capital Raise – General Terms".

LBDATA will not, directly or indirectly, through any officer, director, agent,
or otherwise, (i) solicit or initiate, directly or indirectly, or encourage
submission of inquiries, proposals, or offers from any potential buyer or joint
venture partners (other than Titanium) relating to the disposition of the assets
or securities of Elluminance or LBDATA.

8.

Costs. Each of Titanium, Elluminance and LBDATA will be solely responsible for
all of their respective expenses (including, without limitation, expenses of
legal counsel, technical advisors, accountants, and other advisors) incurred at
any time in connection with pursuing or consummating this Joint Venture;
provided, however, that all costs associated with the formation of Elluminance
and the Capital Raise, including, but not limited to meeting with potential
capital sources (travel, meals, entertainment, etc.) shall be borne solely by
Titanium.

9.

Confidentiality. Each Party agrees to treat all information concerning any other
Party furnished, or to be furnished, in connection with this Letter, the
Agreement, or the Joint Venture, including, but not limited to, due diligence,
background checks, negotiations and financial information (collectively, the
"Information") in accordance with the provisions of this paragraph and to take,
or abstain from taking, all actions set forth herein. Except to the extent
otherwise required by law, the Information will be used solely in connection
with the Joint Venture, and will be kept confidential by the receiving party and
its officers, directors, employees, representatives, agents, and advisors;
provided, however, that (i) any of the Information may be disclosed to such
officers, directors, employees, representatives, agents, and advisors of the
receiving party as necessary for the consummation of the Joint Venture
Agreement, and (ii) any disclosure of such Information may be made to which the
disclosing party consents in writing. If the closing does not take place, the
receiving party will promptly return to the disclosing party all material
containing or reflecting the Information.

 



 3

 



 



10.

Termination During the Fundraising Period. Titanium may terminate this Letter
during the Fundraising Period for any reason upon written notice. LBDATA may
only terminate this Letter in the event an officer or director of Titanium shall
be convicted of a felony, or Titanium shall be in material breach of this
Letter.

11.

Termination for Failure to Close Prior to March 15, 2016. Any party hereto may
terminate this Letter upon written notice to the other if Funding has not taken
place by March 15, 2016.

12.

Effect of Termination. Upon termination, this Letter shall have no force and
effect and no party shall have any further obligations hereunder so long as such
party is not in breach of any of the binding provisions hereof. Paragraphs 4, 8,
and 9 of this Letter will survive any termination of this Letter and, in
recognition of the significant costs to be borne by Titanium, Elluminance, and
LBDATA in pursuing the agreements and in consideration of their mutual
undertakings as to the matters described therein, shall constitute the legally
binding and enforceable agreement of the Parties. LBDATA and Titanium agree that
in the event this Letter is terminated pursuant to the terms set forth herein
that Board will be dissolved, the $250,000 initial capital contibution shall
convert to a loan, paid as set forth herein (section 2.b) and Titanium and Wave
Quantum will assign their membership interests to LBDATA for $10.00 and other
consideration. LBDATA and Titanium further agree that upon termination Titanium
shall retain all rights, title, and ownership in Techyon Matrix LLC and its
related affiliates and subsidiaries.

13.

Elluminance's Materials.



 



(a)

LBDATA and Titanium will work together to prepare necessary and appropriate
presentations, marketing materials or other documents ("Elluminance's
Materials").

 

14.

Restrictive Covenants. Titanium and LBDATA acknowledge that each entity provide
services to Elluminance that are of a special and unusual character, which have
a unique value to each party, the loss of which cannot be adequately compensated
by damages in an action at law and, if used in competition could cause serious
harm to LBDATA or Titanium. LBDATA and Titanium acknowledges that an important
part of their services will be to develop good will for Elluminance through
personal contact with other companies to develop business relationships with
Elluminance and that there is a danger that this goodwill, may follow Titanium
or LBDATA if and when the Joint Venture formed by this Letter is terminated.
Titanium and LBDATA nor any of their employees, affiliates or any of its
affiliates employees shall not disparage one another their affiliate's,
employees or its business or services and will not interfere with one another's
relationships with their customers, employees, vendors, bankers, or others.

 





 4

 

 

Please sign and date this Letter in the spaces provided below to confirm our
mutual understandings and agreements as set forth in this Letter.

 



 

 

Very truly yours,

 

 

 

 

 

 

 

Titanium Healthcare, Inc.

 

 

 

 

 

 

 

 

 

 

Kamran Nezami

 

 

 

Chairman of the Board of Directors

 

 



Acknowledged and agreed:

 

LBData , LLC

 



By:

 

 

Name:

Barry Hutt

 

Title:

Chief Executive Officer

 

 

Wave Quantum, Inc.

 



 

 

By:

 

 

Name:

Argie Rumann

 

Title:

Chief Executive Officer

 

 

 5

 

 



EXHIBIT A

 

Company Operating Agreement Key Terms –

 

Elluminance, LLC ("Elluminance")

 

General Terms

 



Securities:

Membership Units in Series A ("Series A")

 

 

Issuer:

Elluminance LLC, a Texas limited liability company (the "Company")

 

 

Members:

Titanium Healthcare, Inc. ("Titanium") and LBDATA, LLC ("LBDATA"), collectively
the "Members"

 

 

Contributions:

Titanium shall $250,000 to Elluminance as soon as practical after signing of
this Letter which shall be treated as a capital contribution upon Closing, and
shall contribute an addition $9,750,000 of capital for the general corporate
purposes of Elluminance upon Closing. LBDATA shall contribute its intellectual
property, customer relationships, customer contracts, and time and talents of
key individuals through Employment Agreements

 

 

Capitalization:

The Company's initial capitalization is 100,000 Series A membership units: 51%
or 51,000 Series A units shall be issued to Titanium; 30% or 30,000 Series A
units shall be issued to LBDATA; and 19% or 19,000 Series A units shall be
issued to Wave Quantum. For purposes of clarification the source of $10 million
in capital shall be an investor ("Lead Investor") of Titanium, not of
Elluminance

 

 6

 

 



Voting:

Generally. The board of directors ("Board" or "Directors") will vote on all
significant matters including, but not limited to the matters described in the
Company Operating Agreement of Elluminance, and each Director shall have the
right to one vote;

 

Election of Directors. The Company's Board will consist of seven (7) directors,
three appointed by Titanium and three appointed by LBDATA. The Company's Board
shall initially be comprised of the following persons (1) Barry Hutt, (2) Darren
Schmidt, (3) Lothar Wenzel (4) Argie Rumann (Vice Chairman), (5) Chuck Talley,
(6) Chris Mashburn, (7) Kamran Nezami (Chairman);

 

If Board is decreased or expanded, then the number of appointments should remain
equally balanced between Titanium and LBDATA.

 

 

Information Rights:

The Company will deliver annual and quarterly unaudited financial statements.
The obligation of the Company to furnish such information will terminate upon
the earliest to occur of (i) the Company's initial public offering, (ii) the
Company becoming subject to the reporting requirements of the Securities
Exchange Act of 1934, as amended, or (iii) a merger or sale of substantially all
of the assets of the Company;

 

 

Right of First Refusal:

Titanium and LBDATA shall be entitled to a right of first refusal on any
proposed transfer of ownership, subject to customary exceptions for transfers in
connection with estate planning and bona fide loan transactions;

 

 

Termination:

The right of first refusal right will terminate upon the earlier to occur of (i)
the Company's initial public offering, (ii) the Company becoming subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended, or
(iii) a merger or sale of substantially all of the assets of the Company;

 

 

Restrictions on Sales:

The Company's Operating Agreement shall provide for a right of first refusal on
all transfers of Series A, subject to customary exceptions;

 

 

Directors & Officers:

The Company will enter into standard indemnification agreements with its
executive officers and directors;

 

 

Expenses:

The Company will bear its expenses associated with the formation and preparation
of the Company Agreement.

 



 7

 

 



EXHIBIT B

 

Elluminance Business Plan

 

The following are general topics for inclusion in the business plan for
ELLUMINANCE:

 



1.

Capital. Titanium shall initially contribute $250,000 of capital and shall
contribute an additional $9,750,000 at Closing, which shall be used for general
corporate purposes.

2.

LBDATA's Contribution . LBDATA shall contribute its intellectual property,
customer relationships, customer contracts, and time and talents of key
individuals through Employment Agreements.

3.

$100,000 Board Spending Pre-Approval. ELLUMINANCE's board of directors ("Board")
shall pre-approve any expenditures over $100,000 such as contracts, consultants,
hiring personnel, purchasing, acquisitions, etc.

4.

Officer Compensation. ELLUMINANCE's Board shall set, review and approve the
compensation for the appointed officers of ELLUMINANCE at inception and at least
annually; setting reasonable business objectives and measuring performance of
the officers.

5.

Officer Employment Agreements. The officers of ELLUMINANCE shall sign employment
agreements with ELLUMINANCE which include terms including, but not limited to:
position, supervisor, term, non-competition, base salary, incentive
compensation, and other reasonable and customary provisions. To the extent
possible all officers and key employees shall sign a form of employment
agreement that is consistent across as many terms as possible.

6.

Seven Directors on Board. ELLUMINANCE's initial Board shall include seven (7)
directors who will vote on material items and minutes shall be kept evidencing
significant matters and decisions reached; the simple majority (4 votes) shall
prevail in any matters that are not unanimously approved.

7.

Company Operating Agreement. The first significant Board decision shall be the
adoption of the Company Operating Agreement governing ELLUMINANCE, whereby the
process described above shall be used.

8.

Spending Authority – Dual Officer Approval. ELLUMINANCE's officers ("Officers")
shall have the authority from the Board to approve any expenditures such as
contracts, consultants, hiring personnel, purchasing, acquisitions, etc. in the
amount above $20,000 and up to $99,999, so long as any two officers provide
written pre-approval.

9.

Spending Authority – One Officer and One Employee. ELLUMINANCE's Officers shall
have the authority from the Board to designate other employees to approve any
expenditures such as contracts, consultants, hiring personnel, purchasing, etc.
in the amount above $5,000 up to $19,999, so long as one designated employee and
one Officer provides written pre-approval.

 





 8

 



 



10.

Spending Authority – Delegated Employee. ELLUMINANCE's officers shall have the
authority to designate any employees to approve any expenditures such as
contracts, consultants, hiring personnel, purchasing, etc. in amounts below
$4,999 so long as one designated authorized employee provides written
pre-approval.

 11.

Code of Ethics. ELLUMINANCE's board shall immediately adopt and ratify a code of
ethics which all directors, officers, employees and contractors are expected to
adhere to at all times, evidenced by written certification at least annually.

 12.

Conflicts of Interest. ELLUMINANCE's Board and Officers shall be responsible for
identifying and elevating potential conflicts of interest, examples of which
will be described in the Code of Ethics. The Board shall vote on all potential
or perceived conflicts of interest and make a decision whether to approve or
reject or abstain or defer a decision; in certain circumstances the Board may
grant a person permission to engage in a transaction which could be perceived as
a conflict of interest. In these instances, the Board has sole authority to
grant the person a written waiver of the conflict, in certain situations.

 13.

Quarterly Unaudited Financial Statements. ELLUMINANCE's board shall hire an
independent registered accounting firm and ensure quarterly unaudited financial
statements are delivered to the Board on a quarterly basis.

 14.

Go To Market Strategy. Affiliates and related parties, unless specifically
excluded from ELLUMINANCE (such as Titanium's Healthcare operations, etc.) will
go to meetings under the ELLUMINANCE banner.

 



 9

 

 



EXHIBIT C

 

Capital Raise – General Terms

 



(a)

ELLUMINANCE's funding shall be driven by Titanium utilizing LBDATA, Titanium and
ELLUMINANCE Officers as subject matter experts on LBDATA's technologies and
licensing strategies; provided, that LBDATA members has conducted due diligence
to its satisfaction prior to any presentations regarding Elluminance and
Titanium;

 (b)

The proposal presentations shall use materials mutually agreed by Titanium and
LBDATA;

 (c)

Materials and presentations shall identify Barry Hutt as Chief Executive Officer
of ELLUMINANCE, Lothar Wenzel as Chief Scientific Officer of ELLUMINANCE, and
Darren Schmidt as Chief Technology Officer of ELLUMINANCE, and Kamran Nezami as
the Chairman of ELLUMINANCE;

 (d)

Titanium shall be responsible for financial diligence preparation and responses
for potential investors.



 

 10

 

 



EXHIBIT D

 

Conditions to Closing

 



(a)

Mutual Diligence. Satisfactory completion of Titanium's and LBDATA's due
diligence; completion of a review of LBDATA's business, including intellectual
property, by Titanium, its legal counsel, accountants and other outside
consultants (e.g., scientific, engineering, environmental, tax, employee
benefit, litigation and other customary matters);

(b)

Mutual Background Checks. Satisfactory completion of background checks of LBDATA
by Titanium, and of Titanium's officers by LBDATA;

(c)

Control of LBDATA. The continued unencumbered ownership of the voting majority
of LBDATA;

(d)

ELLUMINANCE Operating Agreement. Completion and execution of an Operating
Agreement and associated company formation documents for ELLUMINANCE, on terms
satisfactory to ELLUMINANCE Board;

(e)

Techyon Matrix, LLC Operating Agreement. Completion and execution of an
operating agreement and associated company formation documents for Techyon
Matrix, LLC, a Texas limited liability company, on terms satisfactory to
ELLUMINANCE Board, whereby ELLUMINANCE owns 17%; Wave Quantum, Inc. owns 32%;
and Titanium owns 51%.

(f)

Funding. Titanium shall provide ELLUMINANCE Board proof of funding ("Funding")
of committed capital of at least $9,750,000 million into bank accounts
designated for ELLUMINANCE and/or to use for general corporate purposes.

(g)

Employment and Non-Competition Agreement – Barry Hutt. Barry Hutt shall enter
into an employment agreement as Chief Executive Officer of ELLUMINANCE
containing five year non-competition terms; Mr. Hutt shall also be appointed a
director on the board of Titanium; the employment agreement shall have duties
reasonable and customary for the scope and title; the employment agreement shall
define termination events such as death, incapacity, change-in-control,
non-performance, conviction of certain crimes, etc.; in the event of termination
as defined in the agreement.

(h)

Employment and Non-Competition Agreement – Lothar Wenzel. Lothar Wenzel shall
enter into an employment agreement as Chief Scientific Officer of ELLUMINANCE
containing five year non-competition terms; Mr. Wenzel shall also be appointed a
director on the board of Titanium; the employment agreement shall have duties
reasonable and customary for the scope and title; the employment agreement shall
define termination events such as death, incapacity, change-in-control,
non-performance, conviction of certain crimes, etc.; in the event of termination
as defined in the agreement.

 





 11

 



 



(i)

Employment and Non-Competition Agreement – Darren_Schmidt. Darren Schmidt shall
enter into an employment agreement as Chief Technology Officer of ELLUMINANCE
containing five year non-competition terms; the employment agreement shall have
duties reasonable and customary for the scope and title; the employment
agreement shall define termination events such as death, incapacity,
change-in-control, non-performance, conviction of certain crimes, etc.; in the
event of termination as defined in the agreement.

(j)

Retained profits of ELLUMINANCE. All ELLUMINANCE EBITDA generated prior to
Closing shall be accrued, retained, and upon closing (or upon termination) will
be 100% distributable to LBDATA.

(k)

Ownership of Titanium. Upon Closing LBDATA shall receive five million 5,000,000
shares of TIHC.

(l)

Key Employee Shares. 250,000 shares of TIHC are hereby reserved for distribution
to future key employees of ELLUMINANCE.

 







 

12

--------------------------------------------------------------------------------